internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-104910-99 date date x a month date year year year dear this letter responds to a date letter and subsequent correspondence submitted on behalf of x by x’s authorized representative requesting relief under sec_1362 of the internal_revenue_code the information submitted states that x incorporated in month of year a the sole shareholder of x since incorporation and the president of x believed that x’s accountant had filed form_2553 election by a small_business_corporation in month of year a represents that believing that form_2553 had been filed x used a form_1120s u s income_tax return for an s_corporation when filing its returns for year and year a also represents that x had no activity for year and year for year a included in form_1040 u s individual_income_tax_return a loss from schedule_k-1 of x’s form_1120s after the service_center notified x that it did not have a form_2553 on file for x and therefore could not process its year form_1120s the service_center disallowed the loss that a reported based on the schedule_k-1 of x’s form_1120s a represents that in date a paid the additional tax for the disallowed loss x and a agree to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary sec_1362 of the code provides that if-- a an election under sec_1362 for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x’s year taxable_year accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for x’s year within days following the date of this letter then such election will be treated as timely made for x’s year taxable_year a copy of this letter should be attached to the form_2553 this ruling is conditional on x and a filing within days following the date of this letter any amended returns consistent with the treatment of x as an s_corporation beginning with its year taxable_year except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
